        Case 1:20-cr-00008-DLC Document 37 Filed 05/26/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 20–08–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 BRADEN CHARLES LOSING,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on May 7, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Braden Charles Losing’s


                                           1
        Case 1:20-cr-00008-DLC Document 37 Filed 05/26/20 Page 2 of 2



guilty plea after Losing appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to prohibited person in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (Count I), and prohibited person in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(3) (Count II), as

charged in the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

32), and I adopt them in full.

      Accordingly, IT IS ORDERED that Braden Charles Losing’s motion to

change plea (Doc. 25) is GRANTED and Braden Charles Losing is adjudged

guilty as charged in Counts I and II of the Indictment.

      DATED this 26th day of May, 2020.




                                          2
